Detailed Action
This is a Non-Final Office action in response to communications received on 6/17/2022.  Claims 1-4, 6, 8-11, 13 and 15 were amended. Claims 16-25 were previously withdrawn in response to a restriction requirement filed 4/22/2020. Claims 1-4, 6, 8-11, 13 and 15 are pending and are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/17/2022 has been entered.

Response to Arguments
Applicant’s arguments regarding the rejection under 35 U.S.C. 103 of the claims under Krishnamurthy, Vandervort and Wilson have been considered, but are moot because the new ground of rejection necessitated from amending the independent claims 1, 11. The instant rejection  does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically argued in the Applicant's response.
Consequently, the rejection of the claims under 35 U.S.C. 103 is presented as below.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Regarding claim 1, the claim recites “sign the sign the data structure with a private key of the data modifier”, which examiner interprets as a typographical error. Examiner recommends amending the claim to correct the repetition of “sign the”.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 

 “A network interface” in claim 1.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, 8-11, 13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim limitation “A network interface configured to receive a data file and a hash of an initial content state of the data file from a data provider of the data file” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 2-4 and 6, which depend upon claim 1, fail to cure the deficiency of the claim and are similarly rejected.
Regarding claims 1, 8 and 15, claim 1 recites “sign the data structure with a private key of the data modifier”. Claims 8 and 15 recite similar limitations. However, none of the base claims recite “a data modifier”. Therefore, the term “the data modifier” is indefinite.
Claims 2-4, 6, 9-11 and 13, which depend upon claims 1 and 8, fail to cure the deficiency of the independent claims and are similarly rejected.
Regarding claim 9, the claim recites “a relationship value that comprises a textual description of a difference between the modified content state and the initial content state of the data file”. However, claim 8, from which claim 9 depends, recites “a relationship value which identifies a relationship of the modified content state with respect to the initial content state of the data file”. It is unclear whether this relationship values are referring to the same value or distinct values.
Claims 10 and 11, which depend upon claim 9, fail to cure the deficiency of the claim and are similarly rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8-20 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Young (US 8725682 B2), further in view of Vandervort (US 2017/0237569 A1), further in view of Kaehler (US 2018/0034642 A1).
 Regarding claim 1, Young teaches the limitations of claim 1 substantially as follows:
A computing system comprising: 
a network interface configured to receive a data file and a hash of an initial content state of the data file from a data provider of the data file; and (Young; Col. 26, Lines 23-40; Fig. 27: Transactions (i.e. data file) are received with an originating one-way hash (i.e. hash of an initial content state of the data file from a data provider of the data file))
a hardware processor configured to modify content of the data file from the initial content state to a modified content state, and (Young; Col. 26, Lines 23-40; Fig. 27: In order to maintain sequence of hash pairings for modifications performed, a hash pair of a transaction is modified (i.e. modify content of the data file from the initial content state to a modified content state) and transmitted to various receiving devices)
wherein the hardware processor is further configured to generate a data structure that includes the hash of the initial content state of the data file and a hash of the modified content state of the data file, (Young; Col. 26, Lines 23-40; Fig. 27: In order to maintain sequence of hash pairings for modifications performed, a hash pair of a transaction is modified to include the modified hash value of another transactions as the originating hash value of the modified transaction (i.e. generate a data structure that includes the hash of the initial content state of the data file and a hash of the modified content state of the data file) and transmitted to various receiving devices)
Young does not teach the limitations of claim 1 as follows:
transmit the data file with the modified content state to the data provider,  
sign the sign the data structure with a private key of the data modifier and 
register a blockchain transaction that includes the signed data structure via a blockchain ledger.  
However, in the same field of endeavor, Vandervort discloses the limitations of claim 1 as follows:
transmit the data file with the modified content state to the data provider,  (Vandervort; Para. [0010]: Receive, from a user electronic device, a revised version of the electronic document (i.e. transmit the data file with the modified content state to the data provider))
Vandervort is combinable with Young because both are from the same field of endeavor of inclusion and security of modified data in a blockchain. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Young to incorporate the determination of a modification of a document, hashing of the document modification data and inclusion of the hashed modification data in a blockchain as in Vandervort in order to improve the security of the system by hashing the modification data and storing of that hashed data in a distributed ledger.
Young and Vandervort do not teach the limitations of claim 1 as follows:
sign the sign the data structure with a private key of the data modifier and 
register a blockchain transaction that includes the signed data structure via a blockchain ledger.  
However, in the same field of endeavor, Kaehler discloses the limitations of claim 1 as follows:
sign the sign the data structure with a private key of the data modifier and (Kaehler; Fig. 6; Paras. [0058], [0132] & [0138]: A first sender can sign an individual record and transmit the record to a second sender/first receiver device which may modify and further sign the record using private keys of the record sender (i.e. sign the data structure with a private key of a data modifier))
register a blockchain transaction that includes the signed data structure via a blockchain ledger.  (Kaehler; Fig. 6; Paras. [0058], [0128], [0132] & [0138]: A service provider processes and verifies the authenticity (i.e. register) the signatures in the chain of blocks (i.e. blockchain transactions) comprised of an individual record signed by a first sender which is further modified and signed by a second sender (i.e. signed data structure))
Kaehler is combinable with Young and Vandervort because all are from the same field of endeavor of security of shared and modified data. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system Young and Vandervort to incorporate signing of data by the record sender and modifier as in Kaehler in order to improve the security of the system by securing information via signing prior to sharing the data.

Regarding claim 8, Young teaches the limitations of claim 8 substantially as follows:
A method comprising: 
receiving a data file and a hash of an initial content state of the data file from a data provider of the data file; (Young; Col. 26, Lines 23-40; Fig. 27: Transactions (i.e. data file) are received with an originating one-way hash (i.e. hash of an initial content state of the data file from a data provider of the data file))
modifying content of a-the data file from an-the initial content state to a modified content state and transmitting the data file with the modified content state to the data provider; (Young; Col. 26, Lines 23-40; Fig. 27: In order to maintain sequence of hash pairings for modifications performed, a hash pair of a transaction is modified (i.e. modify content of the data file from the initial content state to a modified content state) and transmitted to various receiving devices)
generating a data structure that includes the hash of the initial content state of the data file and a hash of the modified content state of the data file; (Young; Col. 26, Lines 23-40; Fig. 27: In order to maintain sequence of hash pairings for modifications performed, a hash pair of a transaction is modified to include the modified hash value of another transactions as the originating hash value of the modified transaction (i.e. generate a data structure that includes the hash of the initial content state of the data file and a hash of the modified content state of the data file) and transmitted to various receiving devices)
Young does not teach the limitations of claim 8 as follows:
determining a relationship value which identifies a relationship of the modified content state with respect to the initial content state of the data file; 
signing the data structure with a private key of the data modifier; and 
registering a blockchain transaction that includes the signed data structure via a blockchain ledger.  
However, in the same field of endeavor, Vandervort discloses the limitations of claim 8 as follows:
determining a relationship value which identifies a relationship of the modified content state with respect to the initial content state of the data file; (Vandervort; Paras. [0008], [0010] & [0021]: The data packet containing the diff, which represents the difference between a first and revised version of a text document is comprised of ASCII characters to represent the difference (i.e. relationship value which identifies a relationship of the modified content state with respect to the initial content state of the data file))
Vandervort is combinable with Young because both are from the same field of endeavor of inclusion and security of modified data in a blockchain. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Young to incorporate the determination of a modification of a document, hashing of the document modification data and inclusion of the hashed modification data in a blockchain as in Vandervort in order to improve the security of the system by hashing the modification data and storing of that hashed data in a distributed ledger.
Young and Vandervort do not teach the limitations of claim 8 as follows:
signing the data structure with a private key of the data modifier; and 
registering a blockchain transaction that includes the signed data structure via a blockchain ledger.  
However, in the same field of endeavor, Kaehler discloses the limitations of claim 8 as follows:
signing the data structure with a private key of the data modifier; and (Kaehler; Fig. 6; Paras. [0058], [0132] & [0138]: A first sender can sign an individual record and transmit the record to a second sender/first receiver device which may modify and further sign the record using private keys of the record sender (i.e. sign the data structure with a private key of a data modifier))
registering a blockchain transaction that includes the signed data structure via a blockchain ledger.  (Kaehler; Fig. 6; Paras. [0058], [0128], [0132] & [0138]: A service provider processes and verifies the authenticity (i.e. register) the signatures in the chain of blocks (i.e. blockchain transactions) comprised of an individual record signed by a first sender which is further modified and signed by a second sender (i.e. signed data structure))
Kaehler is combinable with Young and Vandervort because all are from the same field of endeavor of security of shared and modified data. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system Young and Vandervort to incorporate signing of data by the record sender and modifier as in Kaehler in order to improve the security of the system by securing information via signing prior to sharing the data.

Regarding claims 2 and 9, Young, Vandervort and Kaehler teach the limitations of claims 1 and 8.
Young, Vandervort and Kaehler teach the limitations of claims 2 and 9 as follows:
generate a relationship value that comprises a textual description of a difference between the modified content state and the initial content state of the data file.  (Vandervort; Paras. [0008], [0010] & [0021]: The data packet containing the diff, which represents the difference between a first and revised version of a text document (i.e. the relationship value) is comprised of ASCII characters to represent the difference (i.e. textual description of a difference between the modified content state and the initial content state))
Vandervort is further combinable with Young and Kaehler because it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the system of Young and Kaehler to incorporate the use of a text difference of a document as a potential modification of a document as in Vandervort in order to expand the functionality of the system by allowing the processing and storing of modified text documents.

Regarding claims 3 and 10, Young, Vandervort and Kaehler teach the limitations of claims 2 and 9.
Young, Vandervort and Kaehler teach the limitations of claims 3 and 10 as follows:
wherein the relationship value comprises a tag that designates a relationship between the initial content state and the modified content state.  (Vandervort; Paras. [0008], [0010] & [0021]: The data packet containing the diff, which represents the difference between a first and revised version of a document (i.e. the relationship value) is comprised of a proprietary or standard data structure to represent the difference (i.e. tag that designates a relationship between the modified content state and the initial content state))
The same motivation to combine as in claim 1 is applicable to the instant claims.

Regarding claim 15, Young teaches the limitations of claim 15 substantially as follows:
A non-transitory computer readable medium comprising instructions, that when read by a processor, cause the processor to perform a method comprising: (Young; Col. 20, Line 65 – Col. 21, Line 3: Processors and memories to facilitate operation of the system)
receiving a data file and a hash of an initial content state of the data file from a data provider of the data file; (Young; Col. 26, Lines 23-40; Fig. 27: Transactions (i.e. data file) are received with an originating one-way hash (i.e. hash of an initial content state of the data file from a data provider of the data file))
modifying content of a-the data file from an-the initial content state to a modified content state and transmitting the data file with the modified content state to the data provider; (Young; Col. 26, Lines 23-40; Fig. 27: In order to maintain sequence of hash pairings for modifications performed, a hash pair of a transaction is modified (i.e. modify content of the data file from the initial content state to a modified content state) and transmitted to various receiving devices)
generating a data structure that includes the hash of the initial content state of the data file and a hash of the modified content state of the data file; (Young; Col. 26, Lines 23-40; Fig. 27: In order to maintain sequence of hash pairings for modifications performed, a hash pair of a transaction is modified to include the modified hash value of another transactions as the originating hash value of the modified transaction (i.e. generate a data structure that includes the hash of the initial content state of the data file and a hash of the modified content state of the data file) and transmitted to various receiving devices)
Young does not teach the limitations of claim 15 as follows:
determining a relationship value which identifies a relationship of the modified content state with respect to the initial content state of the data file; 
signing the data structure with a private key of the data modifier; and 
registering a blockchain transaction that includes the signed data structure via a blockchain ledger. 
However, in the same field of endeavor, Vandervort discloses the limitations of claim 15 as follows:
determining a relationship value which identifies a relationship of the modified content state with respect to the initial content state of the data file; (Vandervort; Paras. [0008], [0010] & [0021]: The data packet containing the diff, which represents the difference between a first and revised version of a text document is comprised of ASCII characters to represent the difference (i.e. relationship value which identifies a relationship of the modified content state with respect to the initial content state of the data file))
Vandervort is combinable with Young because both are from the same field of endeavor of security of shared and modified data. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Young to incorporate the determination of a modification of a document, hashing of the document modification data and inclusion of the hashed modification data in a blockchain as in Vandervort in order to improve the security of the system by hashing the modification data and storing of that hashed data in a distributed ledger.
Young and Vandervort do not teach the limitations of claim 15 as follows:
signing the data structure with a private key of the data modifier; and 
registering a blockchain transaction that includes the signed data structure via a blockchain ledger. 
However, in the same field of endeavor, Kaehler discloses the limitations of claim 15 as follows:
signing the data structure with a private key of the data modifier; and (Kaehler; Fig. 6; Paras. [0058], [0132] & [0138]: A first sender can sign an individual record and transmit the record to a second sender/first receiver device which may modify and further sign the record using private keys of the record sender (i.e. sign the data structure with a private key of a data modifier))
registering a blockchain transaction that includes the signed data structure via a blockchain ledger. (Kaehler; Fig. 6; Paras. [0058], [0128], [0132] & [0138]: A service provider processes and verifies the authenticity (i.e. register) the signatures in the chain of blocks (i.e. blockchain transactions) comprised of an individual record signed by a first sender which is further modified and signed by a second sender (i.e. signed data structure))
Kaehler is combinable with Young and Vandervort because all are from the same field of endeavor of security of shared and modified data. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system Young and Vandervort to incorporate signing of data by the record sender and modifier as in Kaehler in order to improve the security of the system by securing information via signing prior to sharing the data.

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Young (US 8725682 B2), further in view of Vandervort (US 2017/0237569 A1), further in view of Kaehler (US 2018/0034642 A1), as applied to independent claims 1 and 8, further in view of Flinn (US 2007/0112675 A1).
 Regarding claims 4 and 11, Young, Vandervort and Kaehler teach the limitations of claims 2 and 9.
Young, Vandervort and Kaehler teach the limitations of claims 4 and 11 as follows:
a network location that stores a textual description of a relationship between the initial content state and the modified content state.  (Vandervort; Paras. [0008], [0010] & [0021]: The data packet containing the diff, which represents the difference between a first and revised version of a text document (i.e. the relationship value) is comprised of ASCII characters to represent the difference (i.e. textual description of a difference between the initial content state and the modified content state))
The same motivation to combine as in claims 2 and 9 are applicable to the instant claims.
Young, Vandervort and Kaehler do not teach the limitations of claims 4 and 11 as follows:
wherein the relationship value comprises a uniform resource identifier (URI) which refers to a network location 
However, in the same field of endeavor, Flinn discloses the limitations of claims 4 and 11 as follows:
wherein the relationship value comprises a uniform resource identifier (URI) which refers to a network location (Flinn; Paras. [0018] & [0022]: A Uniform Resource Identifier which identifies a resource and is classified further as a name, locator or both for a good or service (i.e. relationship value comprises a uniform resource identifier) which refers to the physical location of the resource in a peer to peer network (i.e. refers to a network location))
Flinn is combinable with Young, Vandervort and Kaehler because all are from the same field of endeavor of management of modified data. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified system of Young, Vandervort and Kaehler to incorporate the use of a uniform resource identifier to identify a location of a good or service as in Flinn in order to expand the functionality of the system by providing a uniform means by which the storage location of a resource may be identified.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Young (US 8725682 B2), further in view of Vandervort (US 2017/0237569 A1), further in view of Kaehler (US 2018/0034642 A1), as applied to independent claims 1 and 8, further in view of Krishnamurthy (US 2017/0126702 A1).
 Regarding claims 6 and 13, Young, Vandervort and Kaehler teach the limitations of claims 1 and 8.
Young, Vandervort and Kaehler do not teach the limitations of claims 6 and 13 as follows:
alter one or more of a document, an image, a video, and an audio, included within the data file to create the modified content state.  
However, in the same field of endeavor, Krishnamurthy discloses the limitations of claims 6 and 13  as follows:
alter one or more of a document, an image, a video, and an audio, included within the data file to create the modified content state.  (Krishnamurthy; Para. [0044]: The user machine (i.e. processor) is authorized to modify a copy of a document (i.e. configured to alter one or more of a document))
Krishnamurthy is combinable with Young, Vandervort and Kaehler because all are from the same field of endeavor of management of modified data. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified system of Young, Vandervort and Kaehler to incorporate the use of a uniform resource identifier to identify a location of a good or service as in Krishnamurthy in order to expand the functionality of the system by providing a means by which files of different types may be modified.


Prior art considered, but not relied upon
	Zinder (US 2017/0005804 A1) teaches an external user device which modify values of a block of a blockchain.
	Pravetz (US 2016/0226909 A1) teaches a method and apparatus for document authentication wherein an electronic document has data in a signed state and current state and governing rules for modification of documents in a signed state.

Conclusion
For the above-stated reasons, claims 1-4, 6, 8-11, 13 and 15 are rejected.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE ISAAC NARRAMORE whose telephone number is (303)297-4357.  The examiner can normally be reached on Monday - Friday 0700-1700 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on (571) 272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.I.N./Examiner, Art Unit 2438   /TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438